MOTION TO ERASE APPEAL.
An attempt is made in this case to appeal from a ruling of the trial court granting a motion to strike from the jury list the trial of certain issues raised by a cross-complaint. In this court a motion has been made to erase the appeal from the docket because the ruling was not such a final judgment as furnishes the basis for an appeal. The ruling of the trial court did not conclude the rights of the parties so that further proceedings would not affect them. The parties were still in court; the issues in the case were still open and might be fully litigated; and judgment might still be rendered in favor of the appellant. The ruling of the trial court was not such a final judgment as afforded the basis for an appeal to this court. Banca Commerciale Italiana Trust Co. v. WestchesterArtistic Works, Inc., 108 Conn. 304, 307,142 A. 838; Martin v. Sherwood, 74 Conn. 202, 203, *Page 709 50 A. 564; Denton v. Danbury, 48 Conn. 368, 371;Costecski v. Skarulis, 103 Conn. 762, 131 A. 398. This accords with the uniform practice to raise questions presented by such rulings upon an appeal from the final judgment upon the merits of the case. Noren
v. Wood, 72 Conn. 96, 43 A. 649; McKay v. FairHaven  W. R. Co., 75 Conn. 608, 54 A. 923; Fuller
v. Johnson, 80 Conn. 493, 68 A. 977; Rowell v. Ross,89 Conn. 201, 93 A. 236; S.C., 91 Conn. 702,101 A. 333; Thompson v. Main, 102 Conn. 640, 129 A. 786;Fine v. Moomjian, 114 Conn. 226, 158 A. 241.
   The motion to erase the appeal is granted.